UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010. ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number:0-16761 HIGHLANDS BANKSHARES, INC. (Exact name of registrant as specified in its charter) West Virginia 55-0650793 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) P.O. Box 929 Petersburg, WV 26847 (Address of Principal Executive Offices, Including Zip Code) 304-257-4111 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this Chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filed, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer ¨Accelerated Filer¨Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨ Yesx No Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date. As of August 12, 2010:1,336,873 shares of Common Stock, $5 Par Value HIGHLANDS BANKSHARES, INC. Quarterly Report on Form 10-Q For The Period Ended June 30, 2010 INDEX Page PART I FINANCIAL INFORMATION Item 1. Financial Statements Unaudited Consolidated Statements of Income Six Months Ended June 30, 2010 and 2009 1 Unaudited Consolidated Statements of Income Three Months Ended June 30, 2010 and 2009 Unaudited Consolidated Balance Sheet for June 30, 2010 and Audited Consolidated Balance Sheet for December 31, 2009 3 Unaudited Consolidated Statements of Changes in Stockholders’ Equity for the Six Months Ended June 30, 2010 and 2009 4 Unaudited Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2010 and 2009 5 Notes to Consolidated Financial Statements 6 Item 2. Management’ Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 PART II OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. (Removed and Reserved) 25 Item 5. Other Information 25 Item 6. Exhibits 25 SIGNATURES 26 Index PART I. Item 1. Financial Statements HIGHLANDS BANKSHARES, INC. CONSOLIDATED STATEMENTS OF INCOME (In Thousands of Dollars, Except Per Share Data) Six Months Ended June 30 (unaudited) (unaudited) Interest Income Interest and fees on loans $ $ Interest on federal funds sold 10 9 Interest on deposits in other banks 3 6 Interest and dividends on securities Total Interest Income Interest Expense Interest on deposits Interest on borrowed money Total Interest Expense Net Interest Income Provision for Loan Losses Net Interest Income After Provision for Loan Losses Non-interest Income Service charges Life insurance investment income Gains (losses) on securities transactions 33 ) Gains (losses) on sale of foreclosed property ) 1 Other non-interest income Total Non-interest Income Non-interest Expense Salaries and employee benefits Occupancy and equipment expense Data processing expense Directors fees Legal and professional fees Other non-interest expense Total Non-interest Expense Income Before Provision For Income Taxes Provision for Income Taxes Net Income $ $ Per Share Data Net Income $ $ Cash Dividends $ $ Weighted Average Common Shares Outstanding The accompanying notes are an integral part of these financial statements. 1 Index HIGHLANDS BANKSHARES, INC. CONSOLIDATED STATEMENTS OF INCOME (In Thousands of Dollars, Except Per Share Data) Three Months Ended June 30 (unaudited) (unaudited) Interest Income Interest and fees on loans $ $ Interest on federal funds sold 5 4 Interest on deposits in other banks 1 3 Interest and dividends on securities Total Interest Income Interest Expense Interest on deposits Interest on borrowed money Total Interest Expense Net Interest Income Provision for Loan Losses Net Interest Income After Provision for Loan Losses Non-interest Income Service charges Life insurance investment income 66 61 Gains (losses) on securities transactions 0 0 Gains (losses) on sale of foreclosed property ) 1 Other non-interest income 94 Total Non-interest Income Non-interest Expense Salaries and employee benefits Occupancy and equipment expense Data processing expense Directors fees 88 82 Legal and professional fees Other non-interest expense Total Non-interest Expense Income Before Provision For Income Taxes Provision for Income Taxes Net Income $ $ Per Share Data Net Income $ $ Cash Dividends $ $ Weighted Average Common Shares Outstanding The accompanying notes are an integral part of these financial statements. 2 Index HIGHLANDS BANKSHARES, INC. CONSOLIDATED BALANCE SHEETS (In thousands of dollars) June 30, 2010 December 31, 2009 (unaudited) (audited) ASSETS Cash and due from banks $ $ Interest bearing deposits in banks Federal funds sold Investment securities available for sale Restricted investments Loans Allowance for loan losses ) ) Bank premises and equipment, net of depreciation Interest receivable Investment in life insurance contracts Foreclosed Assets Goodwill Other intangible assets Other assets Total Assets $ $ LIABILITIES Deposits Non-interest bearing deposits $ $ Interest bearing transaction and savings accounts Time deposits over $100,000 All other time deposits Total Deposits Long term debt instruments Accrued expenses and other liabilities Total Liabilities STOCKHOLDERS’ EQUITY Common Stock, $5 par value, 3,000,000 shares authorized, 1,436,874 sharesissued Surplus Treasury stock (100,001 shares, at cost) ) ) Retained earnings Other accumulated comprehensive loss ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ The accompanying notes are an integral part of these financial statements 3 Index HIGHLANDS BANKSHARES, INC. CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (In Thousands of Dollars) Common Stock Surplus Treasury Stock Retained Earnings Accumulated Other Comprehensive Income (Loss) Total Balances at December 31, 2008 $ $ $ ) $ $ ) $ Other Comprehensive Income: Net Income Change in other comprehensive income 73 73 Total Comprehensive Income Dividends Paid ) ) Balances June 30, 2009 $ $ $ ) $ $ ) $ Balances at December 31, 2009 $ $ $ ) $ $ ) $ Other Comprehensive Income: Net Income Change in other comprehensive income ) ) Total Comprehensive Income Dividends Paid ) ) Balances June 30, 2010 $ $ $ ) $ $ ) $ The accompanying notes are an integral part of these financial statements 4 Index HIGHLANDS BANKSHARES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands of Dollars) Six Months Ended June 30, (unaudited) (unaudited) Cash Flows From Operating Activities Net Income $ $ Adjustments to reconcile net income to net cash provided by operating activities Loss (gain) on securities transactions ) 13 (Gain) loss on sale of OREO 35 ) Depreciation Change in insurance contracts ) ) Net amortization of securities 68 ) Provision for loan losses Write-down of OREO 0 40 Deferred income tax benefit ) 0 Amortization of intangibles 97 97 Decrease in interest receivable 10 (Increase) decrease in other assets ) Increase in accrued expenses and other liabilities Net Cash Provided by Operating Activities Cash Flows From Investing Activities (Increase) decrease in federal funds sold ) Proceeds from maturities of securities available for sale Purchase of securities available for sale ) ) (Increase) in restricted investments 0 (8
